PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,518,759
Issue Date:   31 Dec 2019
Application No. 15/829,462
Filing or 371(c) Date: 1 Dec 2017
Attorney Docket No. 3560.054 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding your Notice of Loss of Small Entity Status submission, filed 11 March 2021, which is being treated under 37 CFR 1.28(c). 

On September 1, 1998, the Court of Appeals for the Federal Circuit held that 37 CFR 1.28(c) is the sole provision governing the time for correction of the erroneous payment of the issue fee as a small entity.  See DH Technology v. Synergystex International, Inc. 154 F.3d 1333, 47 USPQ2d 1865 (Fed. Cir. Sept. 1, 1998).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby ACCEPTED.

This application/patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this application/patent must be at the undiscounted rate. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET